DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.

Status
This First Action Final Office Action is in response to the communication filed on 24 June 2022. No claims have been cancelled, claims 1, 6, and 14-15 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and presented for examination.
MPEP § 706.07(b) indicates that
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Therefore, since the claims are patentably indistinct from the prior claims and would have been properly finally rejected on the grounds and art of record had they been entered prior to the RCE, the claims are properly finally rejected on the first action following the RCE.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112; therefore, the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Interpretation
The Examiner notes that the independent claims have been amended to recite “a predetermined basis” rather than “a periodic basis”. Where, logically, a periodic basis is a predetermined basis (otherwise it would not be “periodic” by its nature – it would be random, manual, arbitrary, or something like that); however, a predetermined basis may not necessarily be periodic (e.g., it may be triggered by some predetermination other than time or a period of time). But the light of the specification only indicates that predetermined is used in the sense of a period of time being predetermined (“If the time since last search is longer than a predetermined threshold (such as a day, a week, etc.) …” – at Applicant ¶ 0026, as submitted). Therefore, the terms periodic and predetermined are considered to be essentially synonymous and offer no patentable distinction in light of the specification.

The Examiner further notes that claim 6 now recites “and the permission has been received”, where this could be interpreted (since appended to the update constraint portion of the claim) in several ways, but is being interpreted as limiting when the search occurs based on the search permission indicated at parent claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Dependent claim 6 recites “wherein the update is not constrained to the periodic basis or the accessing the data record”; however, not constraining the update to the periodic or accessing times is a negative limitation that must be supported by the specification (see MPEP § 2173.05(i)). The Examiner has searched for, and does not find, any indication of any constraint on the update described, i.e., any alternative such as constraining the search to the update – there is only an indication of “the executing of the search occurs when the application is updated” (at Applicant ¶ 0039), but not that there is any constraint on the timing. Therefore, there is no implication or description of the “the update [being] not constrained to the periodic basis or the accessing the data record.
Applicant argues “support for the negative limitations may be found throughout the specification as field” [sic] (Remarks at 13). However, the Examiner has – as indicated above – considered the entirety of the specification as filed, and has indicated what appears to be the closest possible support (at Applicant ¶ 0039), but has explained that (and why or how) this does not offer support.
Applicant then asserts ¶¶ 0002 and 0004 as filed (Remarks at 13), but those paragraphs describe apps in general, that access permission may be requested by an app, that there are no changes if permission is denied (“the user is simply denied the ability to use the camera or photos within the application” – at 0002)), “individuals are often unaware of all the potential benefits” (at 0004), partnerships may make it difficult to track available additional benefits, and that on mobile devices this is compounded since there is no mechanism to change operations based on other apps. None of this appears to have any relation to whether an “update is not constrained to the periodic basis or the accessing the data record”, or whether an update may be constrained to some periodic basis.
Applicant then asserts ¶ 0014 as submitted (Remarks at 13), citing to a portion regarding whether “the user is notified of potential benefits associated with applications which are not currently installed”, and apparently including a “search [for] changes based on which apps are found and which are not”. However, this also has no apparent bearing on whether the update is constrained or “not constrained to the periodic basis” (as at claim 6).
Applicant then asserts ¶ 0015 as submitted (Remarks at 13), citing to a portion regarding “how the user is notified of potential benefits associated with applications which are not currently installed." However, notification of potential or possible benefits also appears to have no bearing or impact on when an update is performed and/or whether the update is constrained or “not constrained to the periodic basis” (as at claim 6).
Applicant then asserts ¶ 0021 as submitted (Remarks at 13), citing to a portion regarding transmittal of an updated list, such as “the next time the application is executed by a mobile device user, and/or at another time” (emphasis at original) and that the user can check if additional rewards are available. However, transmitting a list of updates nor being able to check for rewards also further appears to have no bearing or impact on when an update is performed and/or whether the update is constrained or “not constrained to the periodic basis” (as at claim 6).
Applicant then “[n]ote[s] that this is reflected in originally filed dependent claim 5”; however, claim 5 is not complained of or included in the rejection – claim 6 presents the issue, not claim 5. The current amendment changing dependency to claim 5 does not alter this.
Applicant then asserts ¶ 0023 as submitted (Remarks at 13), citing to a portion regarding informing a user regarding rewards available for downloading and using a partnered app; but, as above, However, notification of potential or possible rewards still appears to have no bearing or impact on when an update is performed and/or whether the update is constrained or “not constrained to the periodic basis” (as at claim 6).
Applicant then asserts that “as to the specific detail of dependent claim 6, see at least [0021] in which the update is taught as to be able to be provided at a plethora of conditions” (Remarks at 13). However, this is not true. Applicant ¶ 0021 says, in full:
[0021] As the back-end systems are updated with new partners, or termination of certain partnerships, the current lists of applications/rewards and/or categories/rewards can be updated. In some configurations, an update can cause the system to transmit the updated lists to mobile devices. This transmittal of the updated lists can occur immediately, the next time the application is executed by a mobile device user, and/or at another time. In some configurations, the user of the mobile device may be presented with an option to check or verify if additional rewards are available, which can trigger transmittal of a request across the network to the back- end system and a subsequent response.

Claim 6 recites (in relevant part) that “the executing of the search occurs when the application is updated, wherein the update …”. Therefore, “the update” is the update to/of “the application” – it is NOT updating back-end systems, NOR partners or partnership lists, NOR is it transmitting updated lists to mobile devices, NOR when the transmitting of updated lists occurs, NOR presenting an option to check or verify rewards, NOR is it updating the list of applications as at parent claim 1.  There is little if anything in Applicant’s specification regarding updating the application, and nothing regarding the timing or constraints on timing of when such an update may happen. The “update” refers only to “when the application is updated” and this is apparently referring to “an application on a mobile computing device installed on the mobile computing device” as indicated at the beginning of parent claim 1. Therefore, the update cannot be referencing the back-end systems, partners or partner lists – they are indicated as being at the back-end, or server side, not at the application installed on the device. The search provides the updated list per parent claim 1, so the update to/of the application cannot be the updated list or transmission of such list – this would require circular logic (i.e., the search occurs at update but the update is caused by the search – this is a “Catch-22” or chicken-and-egg scenario) that would appear to inherently be indefinite and cause a 112(b) rejection. 
Applicant appears to be conflating the search and/or whether the search occurs at application update with the updating of the application; however, to attempt to be very clear – when the search occurs or if the search occurs is not what the issue is. What is not supported at claim 6 is whether there is a constraint, or not, on when the update to the application is performed (not the search). The portion of the claim that is at issue is “wherein the update is not constrained to the periodic basis or the accessing the data record” (emphasis added). Whether or not, or when, a search for updates is performed, whether there are notifications regarding apps and/or rewards are/is NOT the issue(s). The issue is about a constraint on the update itself. The other aspects (notifications, search, etc.) may flow from the update, but the claim is regarding when the update itself occurs and whether that update timing is constrained or not.
The Examiner suggests amending the claims to whatever it is that Applicant thinks they are attempting to claim since the Examiner suspects that Applicant is reading something into, or out of, the claim, and/or that Applicant is misconstruing what the claim says. However, there is no apparent support for “wherein the update is not constrained to the periodic basis or the accessing the data record”.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Razallian et al. (U.S. Patent Application Publication No. 2019/0317941, hereinafter Razallian) in view of Drazin (U.S. Patent Application Publication No. 2015/0100463).

Claim 1: Razallian discloses a method comprising:
accessing, via an application on a mobile computing device installed on the mobile computing device, a data record stored on a database, the data record including a list of applications, and associating each application within the list of applications with a respective entity, the respective entity having a rewards program linked to a specific entity (see Razallian at least at, e.g., ¶¶ 0038, “the search results generated by the search system 102 may be for applications that are not partner applications installed on the user device”, 0065, “The search application 118 includes a list building module 504 that builds a list of partner applications installed on the user device”, 0103, “the search system 102 may provide search results to user devices 100 for applications that are not installed on the user devices 100. In a specific example, if the search application 118 receives a query from a user, the search application 118 (e.g., search request module 508) may send the search query to the search system 102 to receive results for applications that are not installed on the user device”, 0081-0082 and 0102, applications providing rewards; citation by number only hereinafter);
executing instructions stored within a non-transitory computer-readable storage medium of the mobile computing device (0006, 0033, 0093):
at the accessing the data record:
issuing a request, from the application to an operating system of the mobile computing device, for application information of applications installed on the mobile computing device (0065, “The search application 118 includes a list building module 504 that builds a list of partner applications installed on the user device”);
analyzing the application information received from the operating system to identify applications that match the list of applications in the data record resulting in identified applications, wherein the list is not constrained to applications installed and is based on the reward programs linked to the respective entity (0038, “the search results generated by the search system 102 may be for applications that are not partner applications installed on the user device”, 0103, “the search system 102 may provide search results to user devices 100 for applications that are not installed on the user devices 100. In a specific example, if the search application 118 receives a query from a user, the search application 118 (e.g., search request module 508) may send the search query to the search system 102 to receive results for applications that are not installed on the user device” – both relating to not being constrained to installed applications; 0081, “The partner applications can use … 4) user-specific rewards from partner applications (e.g., redeemable rewards/coupons)” and 0082, “User-specific data may vary by partner application” and “the ride sharing application may provide a discount reward to the user based on the user historical data, whereas other ride sharing applications may not”, both indicating a partner application as a reward program linked to an entity);
generating, via the processor, at least one notification based on the analyzed application information wherein the notification is related to potential rewards for using, linking or engaging with the identified applications (0081-0082, as cited above, indication being related to rewards available, 0102 and Fig. 6B, “an example Restaurant Search application search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points” as at Fig. 6B,  and 0103, search results provided); and
displaying, via a display of the mobile computing device, the at least one notification (0102, restaurant reward available, 0103, search results provided).
Razallian, however, does not appear to explicitly disclose on a predetermined basis via a processor of the mobile computing device, … instructions … that: retrieves, from a Real Time Clock (RTC) within the mobile computing device, a current time and date; compares, via the processor, the current time and date to a previous time and date of a most recent search execution, resulting in a time since last search; and when the time since last search exceeds a threshold amount of time associated with the predetermined basis, executes a search that identifies and replaces, within the non-transitory computer-readable storage medium of the mobile computing device, the list of applications with an updated list of applications; and the predetermined basis …: issuing a request, from the application to an operating system of the mobile computing device, for application information of applications installed on the mobile computing device; analyzing the application information received from the operating system to identify applications that match the list of applications in the data record resulting in identified applications, wherein the list is not constrained to applications installed and is based on the reward programs linked to the respective entity; generating, via the processor, at least one notification based on the analyzed application information wherein the notification is related to potential rewards for using, linking or engaging with the identified applications; and generating, via the processor, at least one notification based on the analyzed application information wherein the notification is related to potential rewards for using, linking or engaging with the identified applications. Razallian, though, discloses automatically generating a search request without a user-inputted query, such as searching for restaurants at lunch time (Razallian at 0092) and performing the issuing a request …, analyzing the application information …, generating … at least one notification …, and displaying … the at least one notification elements (as cited to above following the “accessing …” element). Drazin, though, teaches using a real time clock to track notifications (Drazin at 0175) and that the “slave may periodically download updated versions of RetailerList from administration server 17, e.g. every day or every week, so as to permit user sessions with new versions of retail application 43” (Drazin at 0150) in order to regularly refresh the applications and permit user sessions with the new retailer version of an application (Id.). The Examiner notes that performing the updates every day or every week indicates a regular schedule that includes a threshold since the last update – when the time is greater than that regular period, the application is updated. Further, performing the issue request, analysis of information, and generating and displaying a notification steps on a periodic basis in addition to “at … the accessing the data record” step is obvious to also perform on a periodic basis for the same reasons, motivation, or rationale indicated at Drazin - in order to regularly refresh the applications and permit user sessions with the new retailer version of an application, including enabling the users to benefit from the notification of possible rewards. Therefore, the Examiner understands and finds that requesting information, analyzing the information, and notifying of potential rewards on a periodic basis according to a real time clock is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to regularly refresh applications and permit user sessions with the new retailer version of an application, including enabling the users to benefit from the notification of possible rewards.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the updating of Razallian with the periodic updates of Drazin in order to request information, analyze the information, and notify of potential rewards on a periodic basis according to a real time clock in order to regularly refresh applications and permit user sessions with the new retailer version of an application, including enabling the users to benefit from the notification of possible rewards.
The rationale for combining in this manner is that requesting information, analyzing the information, and notifying of potential rewards on a periodic basis according to a real time clock is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to regularly refresh applications and permit user sessions with the new retailer version of an application, including enabling the users to benefit from the notification of possible rewards as explained above.

Claim 2: Razallian in view of Drazin discloses the method of claim 1, wherein the threshold amount of time is one of a day, a week, or a month (Drazin at 0087, indicating both a day and a week, as combined above and using the rationale as at the combination above). 

Claim 5: Razallian in view of Drazin discloses the method of claim 1, further comprising: prior to receiving the list of applications and executing the search, displaying a prompt via a display of the mobile computing device, the prompt requesting permission to download the list of applications and execute the search (Razallian at 0091, notification provided, 0066, “request permission from the user in order to provide personalized search results”). 

Claim 6: Razallian in view of Drazin discloses the method of claim 5, wherein the executing of the search occurs when the application is updated, wherein the update is not constrained to a predetermined basis or the accessing the data record, and the permission has been received (Razallian at 0065, “build the list of partner applications upon installation, such as during the installation of the search application 118 and/or upon starting the search application 118 for the first time”, 0066, “the search application 118 and/or the partner applications 114 can implement a permission/authentication protocol. For example, the search application 118 and/or the partner applications may request permission from the user in order to provide personalized search results” – where “in order to provide” the results indicates that permission has been received, otherwise no results would be provided, 0092, “The automatically generated search request may include any context … [f]or example, the search request module 508 may generate a query for ‘restaurants’ around lunch time (e.g., if the user regularly searches for restaurants at lunch time)”; Drazin at 0087, 0175, as combined above and using the rationale as at the combination above). 

Claim 8: Razallian in view of Drazin discloses the method of claim 1, further comprising:
comparing the application information to the list of applications, resulting in found applications and missing applications (Razallian at 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”);
identifying, via the processor based on the found applications, a category of applications found on the mobile computing device (Razallian at 0092 and 0102, restaurant search and results, 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”, where “installed” and “non-installed’ are also categories, Fig. 3B, indicating restaurants and books as categories);
identifying, via the processor based on the list of applications, the missing applications, and the category, potential rewards associated with a missing application belonging to the category (Razallian at 0082, “user-specific rewards from partner applications (e.g., redeemable rewards/coupons)”, 0102, “search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points”, Fig. 6B); and
generating, via the processor, a message regarding the potential rewards (Razallian at 0082, “user-specific rewards from partner applications (e.g., redeemable rewards/coupons)”, 0102, “search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points”, Fig. 6B). 

Claim 9: Razallian in view of Drazin discloses the method of claim 1, further comprising:
comparing the application information to the list of applications, resulting in found applications and missing applications (Razallian at 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”);
identifying, via the processor based on the found applications, a category of applications found on the mobile computing device (Razallian at 0092 and 0102, restaurant search and results, 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”, where “installed” and “non-installed’ are also categories, Fig. 3B, indicating restaurants and books as categories);
retrieving, via the processor, a payment mechanism associated with an owner of the mobile computing device (Razallian at 0102, Fig. 6C, the cost and account balance indicating that the cost would be paid via the account balance);
identifying, via the processor based the category and the payment mechanism, potential rewards associated with a different payment mechanism (Razallian at 0082, “user-specific rewards from partner applications (e.g., redeemable rewards/coupons)”, 0102, “search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points”, Fig. 6B); and
generating, via the processor, a message regarding the potential rewards (Razallian at 0082, “user-specific rewards from partner applications (e.g., redeemable rewards/coupons)”, 0102, “search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points”, Fig. 6B). 

Claim 10: Razallian in view of Drazin discloses the method of claim 1, further comprising:
receiving, at the processor, a list of rewards provided by the rewards program, wherein the list of rewards is periodically updated (Razallian at 0065-0066; 0081-0082, 0102; Drazin at 0087, 0175, as combined above and using the rationale as at the combination above). 

Claim 11: Razallian in view of Drazin discloses the method of claim 1, further comprising:
modifying, via the processor modifying instructions stored within the non-transitory computer-readable storage medium, at least one of the executing of the search, the generating of the at least one notification, or the displaying of the at least one notification, based on behavior of at least one user to at least one previous notification (Razallian at 0030, 0052, previous user purchases and/or visits considered in the search and results, 0092, search based on previous queries). 

Claim 12: Razallian in view of Drazin discloses the method of claim 1, wherein the database stores:
the list of applications (Razallian at 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”);
a current list of entities respectively associated with each application in the list of applications (Razallian at 0092 and 0102, restaurant search and results, 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”); and
the rewards program, wherein each entity in the list of entities has specific rewards offered for using the application associated with the respective entity (Razallian at 0081-0082, “user-specific rewards from partner applications (e.g., redeemable rewards/coupons)”, 0102, “search result in which the link to the Bambu restaurant allows the user to redeem a personalized reward of 20 points”, Fig. 6B). 

Claim 13: Razallian in view of Drazin discloses the method of claim 12, wherein:
each entity in the list of entities is categorized into at least one category within a plurality of categories (Razallian at 0092 and 0102, restaurant search and results, 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”, where “installed” and “non-installed’ are also categories, Fig. 3B, indicating restaurants and books as categories); and
wherein the rewards program rewards for each entity in the list of entities are based, at least in part, on the at least one category to which each entity is categorized (Razallian at 0092 and 0102, restaurant search and results, 0103, “the search application 118 can display search results for non-installed applications received from the search system along with the search results from installed partner applications”, where “installed” and “non-installed’ are also categories, Fig. 3B, indicating restaurants and books as categories).

Claims 14-15, 17-20 are rejected on the same basis as claims 1, 5, 8, and 11 above since Razallian discloses a system comprising: a processor; a display; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising the same or similar activities as at claims 1, 5, 8, and 11 above (Razallian at 0032-0033, 0039, Figs. 3A-3C and 6B-6C), and where the analyzing applications is also based on a relation of being partnered (as at claim 14; Razallian at 0019, 0025). 

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Razallian in view of Drazin and in further view of Middledorp et al. (U.S. Patent No. 5,341,496, hereinafter Middledorp).

Claims 3-4 and 16: Razallian in view of Drazin discloses the method and system of claims 1 and 14, but does not appear to explicitly disclose wherein the list of applications is limited to a maximum number of possible applications (claim 3) and wherein the maximum number of possible applications is fifty (claims 4 and 16). Middledorp, however, teaches a host computer with various software applications (Middledorp at column:lines 3:60-61; citation hereafter by number only) where lists of up to fifty data objects may be accessed, and an application may access the maximum number of objects (Middledorp at 4:13-29) so as to limit the number of objects to track in a set. Therefore, the Examiner understands and finds that limiting applications to a maximum such as fifty is the use of known techniques to improve similar devices, methods, or products in the same way so as to limit the number of objects or applications to track.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the updating of Razallian in view of Drazin with the limits of Middledorp in order to limit applications to a maximum such as fifty so as to limit the number of objects or applications to track.
The rationale for combining in this manner is that limiting applications to a maximum such as fifty is the use of known techniques to improve similar devices, methods, or products in the same way so as to limit the number of objects or applications to track as explained above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Razallian in view of Drazin and in further view of Falkenburg et al. (U.S. Patent Application Publication No. 2016/0357537, hereinafter Falkenburg).

Claim 7: Razallian in view of Drazin discloses the method of claim 1, but does not appear to explicitly disclose wherein the list of applications comprises URL (Uniform Resource Locator) prefixes associated with known applications. Falkenburg, however, teaches app listings where the prefix of the URL or URI is associated with the app for validation and installation so that the content can be displayed (Falkenburg at 0018). Therefore, the Examiner understands and finds that listing applications and an associated URL prefix is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable content display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the updating of Razallian in view of Drazin with the app lists of Falkenburg in order to list applications and an associated URL prefix so as to enable content display.
The rationale for combining in this manner is that listing applications and an associated URL prefix is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable content display as explained above.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.

Applicant first alleges that “it is not clear whether the response submitted in the After Final reply that generated an Advisory Action (that did not alleviate any of the noted conditions for why finality was challenged) was entered, as Form PTOL-303 was unmarked in regards to whether the arguments were officially entered on the record” (Remarks at 10). However, the PTOL-303 form is marked as to whether the AMENDMENTS are entered or not. There were NO amendments to enter; therefore, that portion of the form (boxes 3-7 and respective sub-selections) is entirely inappropriate to the allegation or assertion. The arguments were addressed (see box 12 and the “Continuation” thereof providing a thorough discussion) completely and fully. Therefore, the arguments are of-record. The Examiner notes that it would appear that for any Advisory Action, the arguments presented would be entered of-record since 37 C.F.R. § 1.2 (i.e., Rule 2) says, in part, “All business with the Patent and Trademark Office should be transacted in writing.… The action of the Patent and Trademark Office will be based exclusively on the written record in the Office.” 

Applicant next asserts that
In the prior response, applicant respectfully pointed out that a prima facie case of any supposed lack of support under 35 U.S.C. § 112, as well as obviousness in view of the cited prior art under 35 U.S.C. § 103, had not been made; thus, the burden to rebut any such ‘rejection’ has not shifted to the Applicant. Respectfully, the Advisory Action appears to misconstrue where the burden is at the onset, and appears to assert that a mere statement of "cannot locate support" is sufficient to shift the burden. As provided with supporting case law below, this is not so. Consequently, a next Office action rejecting independent claim 1 (or dependent claims therefrom) may not properly be made final since only after a proper first establishment of a prima facie case, would the Applicant be obligated to rebut the rejection. (See MPEP § 706.07(a)).
(Remarks at 10)
However, a prima facie case was presented previously, and is present currently herein. See the response to Applicant’s other arguments below. The apparent allegation of Applicant is that just because they don’t agree with the rejections, the Examiner’s explanation cannot be considered a prima facie case. Nothing could be farther from the truth or the law. The Examiner is to “Establish a prima facie case” (per MPEP § 2163(III)(A), as below, in relation to the 112 rejection(s)) by providing the reasons for rejection, and does not need to actually convince Applicant’s representative that the rejections are completely correct in order to make a prima facie case. The burden is on Applicant to overcome the rejections, not merely place an argument – the argument above indicates that merely placing an argument constitutes the rejections as not establishing a prima facie case; however, literally every application other than a first action allowance, would (by Applicant’s reasoning or proposed rule) not establish a prima facie case and no Examiner could therefore make a final rejection when/if there were arguments asserting the rejections are improper.

Applicant next argues the rejection(s) under 35 USC § 112(a) for written support, and the Examiner notes that Applicant’s specific allegations of support are addressed at the rejection above. The earlier rejections are repeatedly argued as “conclusory” (Remarks at 11, second and fourth paragraphs, and at 12, first and second paragraphs); however, the rejection was (and is) anything but conclusory. As noted and cited by Applicant, MPEP § 2163(III)(A) says, in relevant part,
In rejecting a claim, the examiner must set forth express findings of fact regarding the above analysis which support the lack of written description conclusion. These findings should:
(A) Identify the claim limitation at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
 
The rejection identified the specific claim and cited that specific limitation and language at issue. Further, the rejection provided the reason(s) why a person of skill in the art would not have recognized possession of the limitation at issue – it simply is not present. The Examiner noted having searched the specification for such limitation and also noted what appears to be the apparent closest recitation of the specification. The Examiner further explained why this apparently closest related discussion from the specification does not offer support. This presented and established, beyond any doubt, “a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed” (as indicated at MPEP § 2163(III)(A)).
Applicant, however, argues support by apparently referencing a series of OTHER activities (e.g., searching, notifications, rewards, benefits, etc.) that may be related to the updating, but have no impact or apparent relation to the timing of the update and/or whether that “update is not constrained to the periodic basis or the accessing the data record”. It is the update and potential or possible constraints on that update that are at issue – not the other activities that may flow from an update. Applicant provides no indication in any form of anything that would show possession of the negative limitation of not constraining the timing of the update to a/the periodic basis or the accessing of the data record.
Please see the rejection above for a complete and thorough explanation of the various issues presented.
Therefore, there is no support found and Applicant’s arguments are not persuasive.

Applicant then argues the § 103 rejections, alleging that the prior art does not teach or suggest the limitation of “the list is not constrained to applications installed and is based on the reward programs linked to the respective entity”, including “Razallian at least at paragraphs [0038], [0081-0082], and FIGs. 1, 2 and 6” per Applicant (Remarks at 15). However, “the list” is the list of applications, and “the list [being] not constrained to applications installed” merely indicates that the list of applications is not limited to, is not constrained to, or may include, applications other than those that are installed – i.e., in the terms of Razallian, the results “may be [(i.e., may include, or not be constrained to)] applications that are not partner applications installed on the user device” (as at Razallian 0038). Razallian at 0103 similarly indicates that the list is not constrained to installed applications. Any list of applications that shows applications that are not installed would not be, and cannot be, “constrained to applications installed” and therefore meets the limitation of being “not constrained to applications installed”. The Examiner sees no reason why or how this citation does not read on the indicated limitation.
Furthermore, the next part of this limitation is that the list be “based on the reward programs linked to the respective entity” and Razallian at 0081-0082 specifically indicates the results list as based on rewards from partner applications. However, “partner applications” are not necessarily just applications installed on the user device, they are partnered with the platform, and may be uninstalled – see Razallian at 0035, “a user device 100 downloads and installs the partner applications 114 from a digital distribution platform 104”, 0038, “search results generated by the search system 102 may be for applications that are not partner applications installed on the user device 100”, 0040, “a GUI element that lists the partner applications installed on the user device”, 0053, “upon installation of the partner application”. The citations indicate that both installed and uninstalled applications are listed (the first part of the argued limitation) AND that the partner applications (either or both installed and/or uninstalled) may be recommended or listed based on the rewards offered (at 0081-0082, 0102, and Figs. 6B-6C of Razallian).
Applicant alleges that the not constraining the list to installed applications is not indicated as “in concert with the second half of the limitation”, i.e., the list being based on rewards (Remarks at 16), and that “The Office assertion of the teachings of paragraphs [0081-0082] which teach or suggest a different capability explicitly (and only) for already established partner applications does not track the claimed limitation” (Id.). However, as indicated above, “partner application” is not limited to installed applications, and the context of Razallian indicates that both installed and uninstalled applications may be recommended or listed based on the rewards offered. The Examiner notes that MPEP § 2123(I) says
PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

It is important in the instant case to understand the context of all that Razallian is disclosing and not segregate piecemeal the different portions of Razallian. Applicant’s assertions regarding Razallian appear unfounded as contorting the meaning of what Razallian discloses.

Therefore, the arguments are not persuasive – please see the current rejections above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lin, Jovian, et al., New and Improved: Modeling Versions to Improve App Recommendation, SIGIR ’14, July 6-11, 2014, downloaded 18 February 2022 from https://dl.acm.org/doi/pdf/10.1145/2600428.2609560, describing an app recommender system that analyzes and models updates to apps so as to determine which current updated versions are more applicable or relevant to a user so as “to generate a version-sensitive ranked list of apps for a target user” (at Abstract).
Mehta et al. (U.S. Patent No. 8,396,759, hereinafter Mehta ‘759) and Mehta et al. (U.S. Patent No. 9,230,276, hereinafter Mehta ‘276, a continuation of Mehta ‘759) both discuss “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for recommending content based on context such as location. In one aspect, a method includes receiving data that references a location of a mobile device, selecting, from among multiple, different applications that are available in an online application marketplace, one or more of the applications that are relevant to the location, and providing, by a recommendation server, a recommendation to the mobile device, where the recommendation identifies the one or more applications as applications that the user is likely to be interested in purchasing or downloading” (at Abstract of both, ).
Futty et al. (U.S. Patent No. 8,433,620, hereinafter Futty) discusses “An application store tastemaker recommendation service is usable to determine experts within a user's social network(s), receive recommendations from the experts, and filter and/or rank mobile application query results based at least in part on the recommendations. Additionally, the service may be usable to determine experts based on data compiled about previous actions, reviews, comments, etc., of the experts. Further, the service may be usable to provide recommendations to the user to aid in selecting mobile applications for purchase, and may provide an avenue for completing such purchases” (at Abstract).
Satish et al. (U.S. Patent Application Publication No. 2013/0085886, hereinafter Satish) discusses “A system and method of automatic suggested application identification includes accessing a profile of a device, wherein the profile represents information specific to the device. From said profile, a determined pattern of use determined by the device is accessed, wherein the determined pattern is unique to the device. The profile including the determined pattern and a geo-specific data of the device and configuration information of the device and applications resident on the device is compared to similar profiles and similar determined patterns of other devices. A suggested application is identified based on said comparing” (at Abstract).
Windows Support, Change your app recommendation settings in Windows, indicated by metadata on Chrome as being available since 17 September 2018 (see the Google search notes page), downloaded 13 October 2022 from https://support.microsoft.com/en-us/topic/f21b5c60-e996-4ee4-c2cf-b4a90c0bef9b, indicates that there is a default option in Windows for setting app recommendations for download. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622